qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita - plr-167260-01 date date re legend x dear this letter is in response to your letter dated date requesting a ruling that you may include your share of the costs of a shoreline stabilization project in the adjusted_basis of x the residence that you sold in date you state the facts as follows x is situated on a bluff of land overlooking a river after your purchase of x you became aware that the bluff was eroding and that x was at risk an engineering firm recommended the construction of a new bulkhead and reconstruction of the bluff as the proposed construction site of the bulkhead and much of the bluff were on commons land for which no one had title to or responsibility for you obtained the necessary permits for the construction from the county and the state after completion of the project the state inspected and approved the construction in date you sold x sec_1016 of the internal_revenue_code provides that the basis_of_property shall be adjusted for capital expenditures sec_1_1016-2 of the income_tax regulations provides that the basis_of_property shall be adjusted for any expenditure properly chargeable to capital_account including the cost of improvements and betterments made to the property in red star 25_tc_321 the taxpayer’s manufacturing plant was built on a bluff overlooking lake michigan in response to the erosion of the bluff on which the plant was located the taxpayer obtained a permit from the war department to build jetties in the lake opposite its property the taxpayer then built two jetties to protect its property and sought to deduct construction costs the court held agreeing with the commissioner’s position that the construction costs of the jetties were capital expenditures similarly in rev_rul 1960_2_cb_107 a taxpayer owned a tract of land along the western coast of the united_states the taxpayer became aware that the land was subsiding and in response constructed sea walls related bulkheads and drainage systems the construction represented entirely new assets and a complete substitution of structures utilizing different materials which adapted the property to changed surroundings and provided protection from future damage the revenue_ruling concludes that the taxpayer’s expenditures were capital expenditures whether an expenditure is capital in nature depends on the facts of the case here the facts show that the project improved and bettered x by stabilizing the shoreline and protecting x from future damage therefore the costs of the construction of the new bulkhead and the reconstruction of the bluff are capital in nature accordingly we conclude that you may add these costs to the adjusted_basis of x for purposes of determining your gain on its sale caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 except as expressly provided herein no option is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosures
